April 21, 1908. The opinion of the Court was delivered by
The facts in this case are similar to those set out in the opinion just filed, in the case of the *Page 117 State of South Carolina, ex relatione, J. Fraser Lyon, as Attorney General, against The New Charleston Hotel Companyet al., except as to the names of the respondents, dates and place where the nuisance is maintained.
It is, therefore, unnecessary to reiterate the reasons why the prayer of the petition should be granted.
It is the judgment of this Court that the respondents be perpetually enjoined from maintaining, using and keeping said place, where persons are permitted to resort for the purpose of drinking alcoholic liquors and beverages, and from permitting persons to resort to the said premises for the purpose of drinking alcoholic liquors and beverages.